Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/12/2021 has been entered. Applicant’s amendments to the Drawings, Specification, and claims have overcome each and every objection and the 112(b) rejection previously set forth in the Non-Final Office Action filed on 7/20/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.

Regarding the independent claim 1, 

Although the prior art of record, including Joel Romig (US20050087992A1), disclose a latch unit for a sliding window mountable within a window frame, the latch unit has a sash base mounted to the sliding window, the sash base having a back surface for abutting the sliding window and a shelf extending from the back surface, the shelf has a first surface opposite to the second surface. A resilient element with a first end and a second end. A retention bar hingedly connected to the sash base and adjacent to the second surface of the shelf.  The 

But, the prior art of record, including Joel Romig (US20050087992A1), does not teach or fairly suggest the latch unit as claimed in the independent claim 1 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other:
As claimed in claim 1 “a provision on the second surface for retaining one end of a resilient element”. But Joel Romig (US20050087992A1) teaches the resilient element is integrally molded from the second surface of the sash base, the resilient element extrudes from the second surface towards the retention bar.
As claimed in claim 1 “the flange engages the frame”. But Joel Romig (US20050087992A1) teaches the flange engages the catch housing at its edge surface which acts as a flange/latch keeper. The catch housing is affixed to the frame of the stationary window.
The following limitations claimed in claim 1 were not taught: “a handle hingedly connected to the sash base adjacent to the retention bar”, “the handle having a gripping portion and a cam portion”, and “the cam portion engaging the first side of the retention bar for urging the lip against the resiliency of the spring toward an unlatched 

Although the prior art of record, including David E. Nestell et al. (US20060107600A1), disclose a latch unit for a sliding window mountable within a window frame, the latch unit has a sash base mounted to the sliding window, the sash base having a back surface for abutting the sliding window and a shelf extending from the back surface, the shelf has a first surface opposite to the second surface. A retention bar hingedly connected to the sash base and adjacent to the second surface of the shelf.  The retention bar having a wall with the front side opposite to the back side, a lip extends from the back side of the wall and a flange extends from the front side of the wall. The lip has a first side and a second side. And Gripping portions.

But, the prior art of record, including David E. Nestell et al. (US20060107600A1) does not teach or fairly suggest the latch unit as claimed in the independent claim 1 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other:
As claimed in claim 1 “the flange engages the frame”. But David E. Nestell et al. (US20060107600A1) teaches the flange  releasably engages  a tab or lip of the locking element which is adhered or bonded or taped or otherwise affixed to the interior surface of a fixed window panel.
The following limitations claimed in claim 1 were not taught: “a resilient element”, “a provision in the second side”, “a handle hingedly connected to the sash base adjacent to 

Although the prior art of record, including Bryan Hebert et al. (US20070157522A1), disclose a latch unit for a sliding window mountable within a window frame, the latch unit has a sash base mounted to the sliding window, the sash base having a back surface for abutting the sliding window and a shelf extending from the back surface, the shelf has a first surface opposite to the second surface. A provision for retaining one end of a resilient element. The resilient element is sandwiched between the sash base and the retention bar to urge the retention bar toward a latched configuration. A handle is adjacent to the retention bar. The handle having a gripping portion and a cam portion. A retention bar hingedly connected to the sash base and adjacent to the second surface of the shelf.  The retention bar having a wall with the front side opposite to the back side and a flange extends from the front side of the wall. 

But, the prior art of record, including Bryan Hebert et al. (US20070157522A1), does not teach or fairly suggest the latch unit as claimed in the independent claim 1 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other:

As claimed in claim 1 “the flange engages the frame” is not taught. But Bryan Hebert et al. (US20070157522A1) teaches the flange engages the latch keeper and The slider frame is injection-molded so that the latch keeper is integrally-molded to the slider frame.
As claimed in claim 1 “the cam portion engaging first side of retention bar” is not taught. But Bryan Hebert et al. (US20070157522A1) teaches the cam portion engages the resilient element.
The following limitations claimed in claim 1 were not taught: “a second surface with a provision”, “a lip extending from the back of the wall”, “A handle is hingedly connected to the sash base”, “a second side with provision”, and “the cam portion engaging the first side of the retention bar for urging the lip against the resiliency of the spring toward an unlatched configuration in which the flange disengages the frame as the handle is hingedly rotated”.

Although the prior art of record, including Pierre Paumier (EP0067075A1),  Philippe Simoncelli (EP0341174A1), and James T Cribben (US3893261A) disclose a latch unit for a sliding window mountable within a window frame, the latch unit has a sash base mounted to the sliding window, the sash base having a back surface for abutting the sliding window and a shelf extending from the back surface, the shelf has a first surface opposite to the second surface with a provision on the second surface for retaining one end of a resilient element. A retention bar is hingedly connected to the sash base and adjacent to the second surface of the shelf.  The retention bar having a wall with the front side opposite to the back side, a lip James T Cribben (US3893261A).

But, the prior art of record, including Pierre Paumier (EP0067075A1),  Philippe Simoncelli (EP0341174A1), and James T Cribben (US3893261A), do not teach or fairly suggest the latch unit as claimed in the independent claim 1 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other:
James T Cribben (US3893261A) does not teach “a provision on the second surface for retaining one end of a resilient element” as claimed in claim 1.
As claimed in claim 1 “the flange engages the frame” is not taught. But Pierre Paumier (EP0067075A1) teaches the flange engages a keeper fixed on the inside face of the frame. While Philippe Simoncelli (EP0341174A1) teaches that the keeper is integral with the frame and in certain cases the keeper is optional if the frame profile would accommodate the flange. James T Cribben (US3893261A) teaches the flange engages an enlarged portion located at end of “a flange or a projection” where the “a flange or projection” extrudes from the vent jamb.
The following limitations claimed in claim 1 were not taught: “with a provision in the second side for retaining a second end of the resilient element opposite to the first end”, “a handle hingedly connected to the sash base”, “the handle has a cam portion”, 

Although the prior art of record, including Joseph DiMario et al. (US20120056450A1), disclose a Ninth Mounting Device that includes a latch unit for a stationary or fixed window or transparency mountable to a window or transparency frame. The latch unit has a sash base mounted to the stationary or fixed window or transparency. The sash base having a back surface for abutting the window or transparency. A retention bar hingedly connected to the sash base. The retention bar having a wall with the front side opposite to the back side, a lip extends from the back side of the wall and a flange extends from the front side of the wall.  The lip has a first side and a second side.  A locking member or a handle pushes and urge the retention bar towards a latched configuration by engaging the handle’s cam into the retention bar lip. A handle hingedly connected to the sash base adjacent to the retention bar. The handle having a griping portion and a cam portion.

But, the prior art of record, including Joseph DiMario et al. (US20120056450A1),  does not teach or fairly suggest the latch unit as claimed in the independent claim 1 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other:
The following limitations claimed in claim 1 were not taught: “a sliding window”, “a sash base for mounting to the sliding window”, “a back surface for abutting a sliding 

Although the prior art of record, including David W. Lahnala (US20050150171A1), Juergen Kraus et al. (US20050210751A1), Troy F. Tooker (US20080127563A1), John H. Gillen (US7025405B2), William Dufour et al. (US20060260205A1), and Robert John Cicala (US20080122262A1) teaches a sliding window and a window frame in which the sliding window is slidably mounted. 

But, the prior art of record, David W. Lahnala (US20050150171A1), Juergen Kraus et al. (US20050210751A1), Troy F. Tooker (US20080127563A1), John H. Gillen (US7025405B2), William Dufour et al. (US20060260205A1), and Robert John Cicala (US20080122262A1) does not teach or fairly suggest the latch unit as claimed in the independent claim 1 of the instant application. Specifically, the prior art fails to teach the following structural element and their claimed interaction among each other: the latch unit including a sash base, a shelf, a resilient element, a retention bar, a lip, a flange, a handle hingedly connected to the sash base, and a cam portion are not taught.

	The examiner can find no motivation to modify the latch unit of Joel Romig (US20050087992A1), David E. Nestell et al. (US20060107600A1), Bryan Hebert et al. (US20070157522A1), Pierre Paumier (EP0067075A1),  Philippe Simoncelli (EP0341174A1), James T Cribben (US3893261A), Joseph DiMario et al. (US20120056450A1),  David W. Lahnala (US20050150171A1), Juergen Kraus et al. (US20050210751A1), Troy F. Tooker (US20080127563A1), John H. Gillen (US7025405B2), William Dufour et al. (US20060260205A1), and Robert John Cicala (US20080122262A1) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claim 2 is allowed due to depending on an allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:
Michael Brian Alchin (AU627346B2) teaches a locking device that is adaptable to sliding sash windows. 
Nuyan Vedat et al. (EP0908591A2) teaches a simple and inexpensive handle for a sliding window. 
Joseph DiMario (US20070056231A1) teaches a mounting device for stationary windows or transparencies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/TAL SAIF/             Examiner, Art Unit 3675                                                                                                                                                                                           
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675